Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                    Judge William J. Martínez

   Civil Case No. 20-cv-1634-WJM-SKC

   VIVOS THERAPEUTICS, INC.,

          Plaintiff,

   v.

   ORTHO-TAIN, INC.,

          Defendant.


                   ORDER DENYING DEFENDANT’S MOTION TO DISMISS


          This matter is before the Court on Defendant Ortho-Tain, Inc.’s (“Ortho-Tain”)

   Motion to Dismiss Plaintiff Vivos Therapeutics, Inc.’s (“Vivos”) First Amended Complaint

   (“Motion”) (ECF No. 45). For the following reasons, the Motion is denied.

                                      I. BACKGROUND

          The following facts are taken from Vivos’s Amended Complaint (“AC”) and are

   assumed true for the purpose of resolving the Motion. See Ridge at Red Hawk, L.L.C.

   v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007).

          This action arises out of Ortho-Tain’s alleged interference with Vivos’s

   relationships with its clients. (ECF No. 40.) Vivos and Ortho-Tain are both

   manufacturers of dental equipment which market their products to dentists and dental

   offices. (Id. ¶¶ 1–3.)

          In the Spring of 2020, Ortho-Tain’s Chief Executive Officer (“CEO”) contacted

   Vivos’s affiliate, Benco. (Id. ¶¶ 21–24.) Ortho-Tain stated that Benco was displaying
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 2 of 10




   Ortho-Tain marketing materials in a Vivos-sponsored course in violation of the Lanham

   Act, 15 U.S.C. §§ 1051, et seq. (Id. ¶¶ 22–26.)

          Vivos filed its initial Complaint on June 5, 2020, asserting claims for libel, slander,

   intentional interference with contractual relations, and declaratory judgment on Ortho-

   Tain’s assertions of Lanham Act violations. (ECF No. 1.) Ortho-Tain filed a Motion to

   Dismiss in response. (ECF No. 9.)

          On February 2, 2021, the Court reviewed the Complaint sua sponte and

   dismissed it without prejudice for failure to comply with Federal Rule of Civil Procedure

   8. (ECF No. 39.) The Court denied the Motion to Dismiss as moot and granted Vivos

   leave to amend its Complaint. (Id.)

          Vivos filed its AC on February 12, 2021, which is the operative complaint. (ECF

   No. 40.) Vivos asserts six claims: (1) false advertising in violation of the Lanham Act;

   (2) violation of the Colorado Consumer Protection Act (“CCPA”), Colo. Rev. Stat. §§ 6-

   1-101, et seq.; (3) libel per se; (4) slander per se; (5) intentional interference with

   contractual relations; and (6) declaratory judgment that Vivos did not violate the Lanham

   Act as Ortho-Tain allegedly communicated to Benco. (Id. ¶¶ 45–128.) Vivos’s Lanham

   Act and CCPA claims are based on allegations that in late 2020—after the filing of the

   initial Complaint—Ortho-Tain began sending advertisements to Vivos’s dentist clients,

   asserting that Vivos’s brand was inferior to Ortho-Tain’s brand. (Id. ¶¶ 45–78.)

          Ortho-Tain filed its Motion on February 26, 2021, seeking dismissal of the AC in

   its entirety pursuant to Rules 12(b)(1) and 12(b)(6). (ECF No. 45.) Vivos responded on

   March 19, 2021, and Ortho-Tain replied on April 2, 2021. (ECF Nos. 52 & 56.)




                                                 2
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 3 of 10




                                        II. LEGAL STANDARD

   A.     Rule 12(b)(1)

          Rule 12(b)(1) empowers a court to dismiss a complaint for “lack of jurisdiction

   over the subject matter.” Fed. R. Civ. P. 12(b)(1). Dismissal under Rule 12(b)(1) is not

   a judgment on the merits of a plaintiff’s case. Rather, it calls for a determination that the

   court lacks authority to adjudicate the matter, attacking the existence of jurisdiction

   rather than the allegations of the complaint. See Castaneda v. INS, 23 F.3d 1576, 1580

   (10th Cir. 1994) (recognizing that federal courts are courts of limited jurisdiction and

   may only exercise jurisdiction when specifically authorized to do so). The burden of

   establishing subject-matter jurisdiction is on the party asserting jurisdiction. Basso v.

   Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974). A court lacking jurisdiction

   “must dismiss the cause at any stage of the proceeding in which it becomes apparent

   that jurisdiction is lacking.” Id.

   B.     Rule 12(b)(6)

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   claim in a complaint for “failure to state a claim upon which relief can be granted.” The

   Rule 12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-

   pleaded factual allegations and view them in the light most favorable to the plaintiff.”

   Ridge at Red Hawk, 493 F.3d at 1177. In ruling on such a motion, the dispositive

   inquiry is “whether the complaint contains ‘enough facts to state a claim to relief that is

   plausible on its face.’” Id. (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

   (2007)). Granting a motion to dismiss “is a harsh remedy which must be cautiously

   studied, not only to effectuate the spirit of the liberal rules of pleading but also to protect



                                                  3
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 4 of 10




   the interests of justice.” Dias v. City & Cnty. of Denver, 567 F.3d 1169, 1178 (10th Cir.

   2009) (internal quotation marks omitted). “Thus, ‘a well-pleaded complaint may proceed

   even if it strikes a savvy judge that actual proof of those facts is improbable, and that a

   recovery is very remote and unlikely.’” Id. (quoting Twombly, 550 U.S. at 556).

                                          III. ANALYSIS

          Ortho-Tain seeks dismissal of the AC on several grounds. Namely, Ortho-Tain

   asserts that Vivos fails to state a claim for relief because it did not obtain leave to

   amend to assert its Lanham Act and CCPA claims pursuant to Federal Rule of Civil

   Procedure 15, that Ortho-Tain’s statements are shielded by an absolute litigation

   privilege, and that the Court lacks jurisdiction over Vivos’s declaratory judgment claim.

   (ECF No. 45.) Ortho-Tain further contends that the Court should dismiss the AC for

   failure to comply with Federal Rules of Civil Procedure 8 and 10. (Id.)

   A.     Rule 15 Amendment

          Ortho-Tain contends that Vivos impermissibly brought two additional claims—the

   Lanham Act and CCPA claims—when given leave to amend. (Id. at 3–7.) Due to the

   additional claims, which are based on certain conduct after the filing of the initial

   Complaint, Ortho-Tain argues that the AC constitutes an unauthorized supplemental

   filing. (Id.) Ortho-Tain distinguishes between leave to amend pursuant to Rule 15(a)

   and 15(d), asserting that Vivos was required to specifically seek leave to file such

   pleading pursuant to Rule 15(d). (Id. at 3–5.)

          When it dismissed the Complaint sua sponte, the Court granted Vivos leave to

   amend to cure pleading deficiencies but did not specify whether leave was granted

   pursuant to Rule 15(a) or 15(d). (ECF No. 39.) Further, Ortho-Tain’s only case law



                                                 4
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 5 of 10




   from this District involves situations where plaintiffs filed amended pleadings without first

   obtaining any leave from the court to do so, and sometimes added numerous additional

   defendants and unrelated claims. See O’Connor v. Lafayette City Council, 2020 WL

   5203792, at *3 (D. Colo. Sept. 1, 2020) (striking amended complaint where court

   granted plaintiff leave to file only one amended complaint and plaintiff filed two

   additional amendments without leave); Johnson v. Barnes, 2020 WL 2059928, at *4 (D.

   Colo. Apr. 29, 2020) (denying leave to file supplemental pleading where court had

   already denied numerous motions to amend to include certain events unrelated to the

   action); Lystn, LLC v. Food & Drug Admin., 2019 WL 6038072, at *2 (D. Colo. Nov. 14,

   2019) (denying motion for preliminary injunction based on requested relief unrelated to

   underlying complaint and acknowledging that plaintiff did not avail itself of liberal

   pleading rules nor filed a motion under Rule 15(d)). This authority is distinguishable in

   that the Court here did specifically grant Vivos leave to file an amended complaint; thus,

   Vivos did not unilaterally file an amended pleading unrelated to the initial complaint and

   without permission.

          The Court is not convinced that the AC constitutes an unauthorized supplemental

   filing, as the Court granted leave to amend and did not limit the claims and conduct

   Vivos was permitted to include. (ECF No. 39.) Moreover, the new claims and

   allegations remain closely tied to the basis for the initial Complaint, namely, Ortho-

   Tain’s alleged contact with and statements to Vivos’s business affiliates. (ECF Nos. 1 &

   40.) The Court therefore denies the Motion to the extent it seeks dismissal of the AC

   based on Rule 15.




                                                 5
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 6 of 10




   B.     Litigation Privilege

          Ortho-Tain asserts that its statements to Benco1 are subject to an absolute

   privilege given that they were made during or in anticipation of litigation. (ECF No. 45.)

   Thus, it argues, its statements do not give rise to liability for defamation or interference

   with contractual relations. (Id.)

          Vivos asserts that the litigation privilege is not absolute as to statements made

   prior to litigation and does not shield non-attorney parties, such as Ortho-Tain’s CEO.

   (ECF No. 52 at 5–9.) Vivos further argues that even Ortho-Tain’s attorney’s statements

   were not privileged because they were not necessarily made in anticipation of litigation.

   (Id. at 6–9.)

          Colorado has adopted the Restatement of Torts, which provides that an attorney

   is absolutely privileged to publish defamatory matter “in communications preliminary to

   a proposed judicial proceeding, or in the institution of, or during the course and as part

   of, a judicial proceeding in which he participates as counsel.” Restatement (Second) of

   Torts § 586. However, “it is an attorney, not the represented party, who enjoys an

   absolute privilege for statements made that are related to pending litigation.”

   ClearCapital.com, Inc. v. Computershare, Inc., 2019 WL 1573300, at *4 (D. Colo. Apr.

   11, 2019). Courts allow claims based on defamatory remarks made by CEOs to

   proceed. See id. at *1.

          As Magistrate Judge S. Kato Crews recognized in his order denying a stay of

   discovery, Ortho-Tain does not cite Colorado law suggesting that litigants are protected



   1
    Specifically, Vivos alleges that Ortho-Tain contacted Benco based on its belief that a Benco-
   sponsored Vivos course had displayed Ortho-Tain’s marketing materials in violation of the
   Lanham Act. (ECF No. 40 ¶¶ 20–26.)

                                                  6
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 7 of 10




   from liability for pre-litigation defamatory statements. (ECF No. 48.) Accordingly, and

   given that Ortho-Tain cites no Colorado authority holding that the privilege shields non-

   attorney parties, the Court concludes that the statements by Ortho-Tain’s CEO were not

   privileged.

          Additionally, when defamatory statements are made prior to litigation, the

   litigation privilege is qualified even as to attorneys. Namely, the privilege

                 applies only when the communication has some relation to a
                 proceeding that is contemplated in good faith and under
                 serious consideration.      The bare possibility that the
                 proceeding might be instituted is not to be used as a cloak to
                 provide immunity for defamation when the possibility is not
                 seriously considered.

   Restatement (Second) of Torts § 586, Cmt. E.

          Ortho-Tain relies on two cases based on Massachusetts and Oklahoma law—

   and it fails to cite any Colorado law supporting its argument that pre-litigation

   statements by litigants or their attorneys are absolutely privileged. (See generally ECF

   No. 45; see also Sriberg v. Raymond, 544 F.2d 15, 16 (1st Cir. 1976); Cardtoons, L.C.

   v. Major League Baseball Players Ass’n, 335 F.3d 1161, 1166 (10th Cir. 2003).) Ortho-

   Tain then devotes its reply to recounting its own version of the relevant facts and

   essentially asks the Court to determine whether the contents of the correspondence

   with Benco’s counsel was defamatory by extensively quoting the communications.

   (ECF No. 56 at 1–7.)

          Given that this action is at the pleading stage, and that the Court must construe

   the allegations in the light most favorable to Vivos, the Court declines to delve into the

   factfinding endeavor of whether Ortho-Tain’s counsel made these communications in




                                                 7
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 8 of 10




   good faith contemplation of litigation.2 Notably, Ortho-Tain does not cite any Colorado

   law suggesting that an absolute privilege shields attorneys’ pre-litigation defamatory

   statements. Finding that Ortho-Tain has failed to set forth a convincing basis for

   dismissal on this ground, the Motion is denied to the extent it seeks dismissal of the

   defamation and intentional interference with contractual relations claims based on

   litigation privilege.

   C.     Declaratory Judgment

          Ortho-Tain argues that the Court lacks jurisdiction over Vivos’s declaratory

   judgment claim because Ortho-Tain has filed a pending action in Illinois state court; it

   asserts that the declaratory judgment claim in this case constitutes an anticipatory filing

   seeking a determination of liability prior to the resolution of the Illinois action. (ECF No.

   45 at 15.)

          Vivos argues that Courts routinely permit declaratory judgment claims seeking to

   disprove alleged Lanham Act violations. (ECF No. 56 at 9–10; see also Amazon.com,

   Inc. v. Nat’l Ass’n of College Stores, Inc., 826 F. Supp. 2d 1242, 1248–51 (W.D. Wash.

   2011); Russian Standard Vodka (USA), Inc. v. Allied Domecq Spirits & Wine USA, Inc.,

   523 F. Supp. 2d 376, 377 (S.D.N.Y. 2007).) Vivos contends that Ortho-Tain relies

   solely on a single out-of-circuit case dismissing a negligence action which it determined

   to be an anticipatory filing meant to establish liability prior to the resolution of another




   2
      Even at the summary judgment stage, courts have opted not to grant the qualified privilege as
   to pre-litigation conduct. See, e.g., Laffer v. Levinson, Miller, Jacobs & Phillips, 40 Cal. Rptr. 2d
   233, 238 (Cal. App. 1995) (denying summary judgment on defamation claim based on pre-
   litigation conduct because issues of fact existed as to defendants’ “good faith serious
   contemplation of future litigation”).

                                                     8
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 9 of 10




   action. (ECF No. 56 at 9; see also Cunningham Bros., Inc. v. Bail, 407 F.2d 1165,

   1167–68 (7th Cir. 1969).)

          As Vivos notes, courts have allowed similar actions to proceed and have not

   dismissed those actions on the basis that those suits constituted anticipatory filings.

   See Amazon.com, 826 F. Supp. 2d at 1248–51; Russian Standard Vodka, 523 F. Supp.

   2d at 377. Ortho-Tain’s single case supporting a contrary result does not involve the

   same area of law and is not binding in this Circuit or on this Court.3 See Cunningham

   Bros., 407 F.2d at 1167–68. Accordingly, the Court will deny the Motion to the extent

   that it seeks dismissal of the declaratory judgment claim.

   D.     Remaining Bases for Dismissal

          Finally, Ortho-Tain contends that the AC violates Rule 8 because it fails to set

   forth the basis for relief with sufficient specificity and violates Rule 10 because it is a

   “shotgun pleading.” (ECF No. 45.) Ortho-Tain asserts in two sentences that the AC

   “fails to provide sufficient factual detail, the who, what, when, where and how as

   necessary to satisfy Rule 8.” (Id. at 15 (emphasis in original).) Ortho-Tain further

   asserts that the AC violates Rule 10 because each claim realleges and incorporates by

   reference the preceding paragraphs.4 (Id. at 7–9.)

          The Court is unconvinced by Ortho-Tain’s conclusory assertion that the AC

   violates Rule 8, and Ortho-Tain fails to set forth in a detailed manner how the AC is

   unclear. The Court is dubious of Ortho-Tain’s contention that it was not on notice of the



   3
     Notably, Ortho-Tain fails to even address this argument in its reply. (See generally ECF No.
   56.)
   4
     Specifically, Ortho-Tain contends that “by the time the reader gets to Count 6 the purported
   claim incorporates all 118 paragraphs of the Complaint that preceded it, thereby amounting to
   an amalgamation of all counts in the [C]omplaint.” (ECF No. 45 at 7.)

                                                  9
Case 1:20-cv-01634-WJM-SKC Document 58 Filed 09/03/21 USDC Colorado Page 10 of 10




   basis for Vivos’s claims against it prior to the filing of the AC, and finds that dismissal is

   not warranted on this basis.5 Further, Ortho-Tain fails to provide authority holding that

   the mere incorporation of prior allegations renders the AC a shotgun pleading, nor does

   it set forth in any level of detail how this relatively common pleading addition caused the

   AC to become incomprehensible. The Motion is therefore denied to the extent it seeks

   dismissal of the AC under of Rule 8 and Rule 10.

                                         IV. CONCLUSION

          For the reasons set forth above, the Court ORDERS as follows:

   1.     Ortho-Tain’s Motion (ECF No. 45) is DENIED;

   2.     The stay of discovery (ECF No. 55) is LIFTED; and

   3.     No later than September 8, 2021, the parties shall contact the chambers of

          Magistrate Judge S. Kato Crews to schedule a Status Conference or such other

          proceeding as Judge Crews deems appropriate to move this litigation forward.


          Dated this 3rd day of September, 2021.

                                                              BY THE COURT:



                                                              ______________________
                                                              William J. Martínez
                                                              United States District Judge




   5
     To the extent that Ortho-Tain suggests that the increased length of the AC suggests violation
   of Rule 8 (ECF No. 45 at 1), the Court ordered Vivos to amend to set forth specific factual bases
   for each Count, which necessarily resulted in the increased length. (ECF No. 39.)

                                                  10
